El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que con arreglo al artículo 169 del Regla-mento dictado para la ejecución de la Ley Hipotecaria en esta Isla, con el escrito inicial del procedimiento sumario es-*342tablecido por el artículo 128 de la citada ley para la ejecu-sión de los créditos hipotecarios, debe presentarse, además de los comprobantes de la personalidad del actor, ó de su representante, y el título ó títulos del crédito, con la nota de su inscripción, y demás formalidades que la ley de Enjuicia-miento Civil exige para autorizar los mandamientos de eje-cución, una certificación del Registrador de la Propiedad, de fecha posterior á la del vencimiento de la obligación, que declare no constar cancelado el gravámen hipotecario, ni hallarse pendiente de cancelación según el Diario, con los demás particulares que en el número 3 de dicho artículo 169 se determinan, y cuyo certificado, según terminante prescripción del mismo artículo, no podrá ser de fecha anterior, en más de quince días, á la presentación de la deman-da; y según el artículo siguiente, que el Juez examinará el escrito y los documentos que lo instruyan, y si considera .cumplidos los requisitos legales, sin más trámites, dictará auto mandando hacer el requerimiento de pago á los que, según la certificación del Registro, estuvieren en posesión de los bienes hipotecados; pero que si no considera cumpli-dos dichos requisitos, denegará también, por medio de auto, el requerimiento solicitado.
Considerando: que no habiendo cumplido la representa-ción de Doña Josefa Cayol con todos los requisitos preveni-dos por el artículo citado del Reglamento, puesto que la certificación del Registrador que presentó con su demanda, era anterior, en veinte días, á la fecha de la presentación de aquélla, cuando según dicho artículo no podía exceder de quince días, no procedía despacharse el requerimiento de pago solicitado por la promovente, por lo que, al declararlo así la Sala sentenciadora, léjos de haber infringido, ha apli-cado rectamente los artículos 168, 169 y 170 del Reglamento de la Ley Hipotecaria.
Considerando: que si bien para subsanar aquel defecto presentó la representación de Doña Josefa Cayol, con el escrito de interposición del presente recurso, una certifica-*344ción del Registrador, de fecha posterior á la demanda, ese documento no puede ser tomado en consideración por este Tribunal Supremo, que para resolver en casación, sólo puede apreciar los documentos que haya tenido presentes la Sala sentenciadora, al dictar la resolución recurrida, lo que no ha tenido lugar en la certificación de que se trata, que ha sido presentada fuera de tiempo y que no ha sido calificada por el Tribunal sentenciador, de tal manera, que ni siquiera consta que dispusiera su agregación á los autos.
Considerando: que debiendo estimarse la omisión de cual-quiera de los requisitos del artículo 169 del Reglamento Hipotecario, como un defecto suficiente para denegar el requerimiento de pago del deudor, según lo prescribe el artículo siguiente del citado Reglamento, es ocioso entrar á discutir los demás motivos en que se funda el recurso.
Se declara no haber lugar al recurso de casación por infrac-ción de ley interpuesto por Doña Josefa Cayol y Julia, á quien condenamos en las costas.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzba-cher y MacLeary.